
	

113 S361 IS: Prompt Notification of Short Sales Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 361
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Ms. Murkowski (for
			 herself, Mr. Brown,
			 Mr. Enzi, Mr.
			 Menendez, Mr. Reed, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the lender or servicer of a home mortgage,
		  upon a request by the homeowner for a short sale, to make a prompt decision
		  whether to allow the sale.
	
	
		1.Short titleThis Act may be cited as the
			 Prompt Notification of Short Sales
			 Act.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(a)Residential
			 mortgage loanThe term
			 residential mortgage loan means any consumer credit transaction
			 that is secured by a mortgage, deed of trust, or other equivalent consensual
			 security interest on a dwelling or on residential real property that includes a
			 dwelling, other than a consumer credit transaction under an open end credit
			 plan or an extension of credit relating to a plan described in section 101(53D)
			 of title 11, United States Code.
			(b)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, special purpose entity, or other legal structure that is used to
			 facilitate the issuing of securities, participation certificates, or similar
			 instruments backed by or referring to a pool of assets that includes
			 residential mortgage loans (or instruments that are related to residential
			 mortgage loans, such as credit-linked notes).
			(c)ServicerThe
			 term servicer has the same meaning as in section 129A of the Truth
			 in Lending Act (15 U.S.C. 1639a), as so designated by section 1402(a)(1) of
			 Public Law 111–203, except that such term includes a person who makes or holds
			 a residential mortgage loan (including a pool of residential mortgage loans),
			 if such person also services the loan.
			(d)Short
			 saleThe term short
			 sale means the sale of the dwelling or residential real property that is
			 subject to the mortgage, deed or trust, or other security interest that secures
			 a residential mortgage loan that—
				(1)will result in
			 proceeds in an amount that is less than the remaining amount due under the
			 mortgage loan; and
				(2)requires
			 authorization by the securitization vehicle or other investment vehicle or
			 holder of the mortgage loan, or the servicer acting on behalf of such a vehicle
			 or holder.
				3.Prompt
			 notifications and decision regarding short sale
			(a)Requirement for
			 prompt notifications, decisions
				(1)Notifications
					(A)In
			 generalEach servicer shall provide in writing to a mortgagor of
			 a residential mortgage loan—
						(i)an
			 acknowledgment of receipt of a written request of the mortgagor, not later than
			 3 days after the date of such receipt;
						(ii)a
			 notice of any missing or incomplete information required with respect to such
			 request, not later than 5 days after the date of such receipt; and
						(iii)a
			 definitive response to such request approving or denying such request, not
			 later than 30 days after the date of such receipt.
						(B)Exceptional
			 circumstancesIn any case in which a servicer is unable to
			 provide a decision with respect to a written request of a mortgagor of a
			 residential mortgage loan during the 30-day period required by subparagraph
			 (A), such period may be extended to not later than 60 days after the date of
			 receipt of a completed application, except that the servicer shall, verbally or
			 in writing—
						(i)notify the
			 mortgagor during the initial 30-day period that the application is still under
			 review; and
						(ii)each week
			 thereafter provide to the mortgagor a status update indicating the reasons why
			 a decision is pending beyond the required 30-day period.
						(C)ApplicabilitySubparagraph
			 (A) shall apply, except as provided in subsection (b), and notwithstanding any
			 other provision of law or of any contract, including a contract between a
			 servicer of a residential mortgage loan and a securitization vehicle or other
			 investment vehicle.
					(D)ContentA written response by a servicer under
			 subparagraph (A) shall specify a decision on whether such request has been
			 denied, approved, or that such request has been approved subject to specified
			 changes.
					(2)Mortgagor
			 submissionParagraph (1)
			 shall apply in any case in which the mortgagor under a residential mortgage
			 loan submits to the servicer thereof—
					(A)a written offer for a short sale of the
			 dwelling or residential real property that is subject to the mortgage, deed of
			 trust, or other security interest that secures the mortgage loan; and
					(B)all information required by the servicer in
			 connection with such a request (including a copy of an executed contract
			 between the owner of the dwelling or property and the prospective buyer that is
			 subject to approval by the servicer).
					(3)Civil actions
			 authorizedAn aggrieved
			 individual may bring an action in a court of competent jurisdiction, asserting
			 a violation of this Act. Aggrieved individuals may be awarded all appropriate
			 relief, including equitable relief, and a monetary award of $1,000 per
			 violation, plus reasonable attorneys’ fees, or such higher amount as may be
			 appropriate in the case of an established pattern or practice of such
			 failures.
				(b)Inapplicability
			 to certain existing mortgagesSubsection (a) shall not apply with
			 respect to any residential mortgage with respect to which the mortgagor and the
			 mortgagee or servicer have entered into a written agreement before the date of
			 enactment of this Act explicitly providing a procedure or terms for approval of
			 a short sale.
			(c)Treatment of
			 other time limitsThis
			 section may not be construed to preempt, annul, or otherwise affect any other
			 provision of law or of any contract or program that provides a shorter period
			 than is provided under subsection (a) for a decision by the servicer of a
			 residential mortgage loan regarding a short sale of the dwelling or residential
			 real property that is subject to the mortgage, deed or trust, or other security
			 interest that secures the mortgage loan.
			
